In a proceeding brought pursuant to article 78 of the Civil Practice Act, order annulling a determination which denied the application of respondent for a certificate of eviction, and ordered the issuance of such certificate, reversed on the law, without costs, and the proceeding dismissed, without costs. The circumstances warranted the commission determining, as it did, that respondent had failed to establish a compelling necessity for the premises. Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur.